5, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 6-9, 11-20, 21-24, 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU et al (US 2017/0302419 A1).

	Regarding claim 1,  LIU et al (US 2017/0302419 A1) discloses a wireless communication method  (see, uplink carrier switching configuration based on the uplink carrier aggregation capabilities of the UE, section 0096-0097, 0154, 0159-0161-fast carrier switching between component carriers) performed at a network device (see, the base station that send downlink control information to the UE in relation uplink carrier switching, section 0096-0098) having one or  more processors (fig. 55 to fig. 56, processing system which can be of UE, see, processor 5504 which is coupled to memory 5506, section 0539-0541) and memory storing a plurality of programs to be executed by the one or more processors (fig. 55 to fig. 56, memory 5506 which includes non-transitory computer readable medium-storing program instructions, section 0539-0542) the method comprising: determining, by the network device (see, the base station which selects which component carriers that can be used for downlink and uplink data transmission, section 0101, 0114), a first uplink carrier (see, current component carrier, and switching to target component carriers, section 0077-0078), wherein the first uplink carrier is one of a plurality of uplink carriers  (see, uplink signals over the component carriers, section 0082, noted: in the carrier aggregation, there are UL carriers by virtue of the uplink transmissions, fig. 2, Uplink Component Carriers made up of frequency bands f1-f9, section 0080-0082) that can be used for a terminal device (see, the UE which is instructed to transmit SRS over component carriers in a set of aggregated component carriers, section 0114);  and sending, by the network device, first information (see, confirmation information/DCI messages, RRC signaling message, based upon which, uplink carrier/component carrier is used for uplink transmission, section 0083, 0086-0087, 0096-0098) to the terminal device (see, control signal by the base station to the UE/configuration of the UE in relation to component carriers, section 0011, 0013), wherein the first information indicates that the terminal device uses or can use the first uplink carrier to perform uplink transmission or processes the first uplink carrier (see, the UE transmits SRS symbol over the current component carrier/transmitting of uplink signal over first component carrier, section 0078, 0086-0087,0097-0098). 
 
	Regarding claim 2, LIU ‘419 discloses the method according to claim 1, wherein the sending, by the network device, first information to the terminal device comprises: sending, by the network device, the first information to a single terminal device by using high layer signaling (See, RRC signaling/higher layer signal message, section 0083, 0086-0087). 
 
Regarding claim 3, LIU ‘419 discloses the method according to claim 1, wherein the first information indicates that the terminal device uses the first uplink carrier to perform uplink transmission (see, based on the received DCI/control information/configuration information, the UE transmits using over the uplink carrier, section 0085-0087);  and the method further comprises: sending, by the network device, second information to the terminal device (noted: the UE receives downlink signals via DCI which triggers transmission over a component carrier by the UE, section 086-0087), wherein the second information is used to activate or configure the first uplink carrier for the terminal device (see, the UE transmits  on the uplink carrier, section 0086-0087, 0097-0098). 
 
	Regarding claim 4, LIU ‘419 discloses the method according to claim 3, wherein the first information is carried in downlink control information DCI (see, DCI messages used to signal SRS configuration parameter, section 0083, 0086-0087). 
 
	Regarding claim 6, LIU et al (US 2017/0302419 A1) discloses a wireless communication method performed (see, uplink carrier switching configuration based on the uplink carrier aggregation capabilities of the UE, section 0096-0097, 0154, 0159-0161-fast carrier switching between component carriers) performed at a network device (see, the base station that send downlink control information to the UE in relation uplink carrier switching, section 0096-0098) at a terminal device having one or more processors (fig. 55 to fig. 56, processing system which can be of UE, see, processor 5504 which is coupled to memory 5506, section 0539-0541)  and memory storing a plurality of programs to be executed by the one or more processors (fig. 55 to fig. 56, memory 5506 which includes non-transitory computer readable medium, section 0539-0542), the method comprising: receiving, by the terminal device (see, the UE which is instructed to transmit SRS over component carriers in a set of aggregated component carriers, section 0114);, first see, control signal by the base station to the UE/configuration of the UE in relation to component carriers, section 0011, 0013, 0090-DCI message from the base station to the UE), wherein the first information (see, confirmation information/DCI messages, RRC signaling message, based upon which, uplink carrier/component carrier is used for uplink transmission, section 0083, 0086-0087, 0096-0098) indicates that the terminal device uses or can use a first uplink carrier to perform uplink transmission or processes a first uplink carrier, and the first uplink carrier is one of a plurality of uplink carriers that can be used for the terminal device (see, uplink signals over the component carriers, section 0082, noted: in the carrier aggregation, there are UL carriers by virtue of the uplink transmissions, fig. 2, Uplink Component Carriers made up of frequency bands f1-f9, section 0080-0082);  and based on the first information, using or selecting to use the first uplink carrier to perform uplink transmission or processing the first uplink carrier(see, the UE transmits SRS symbol over the current component carrier/transmitting of uplink signal over first component carrier based on the DCI/RRC signaling messages, section 0078, 0086-0087,0097-0098). 

 
	Regarding claim 7, LIU ‘419 discloses the method according to claim 6, wherein the receiving, by a terminal device, first information sent by a network device comprises: receiving, by the terminal device, the first information sent by the network device by using high 
layer signaling (see, higher-layer signaling in RRC signaling, section 0083, 0096). 

	Regarding claim 8, LIU ‘419 discloses the method according to claim 6, wherein the first information indicates that the terminal device uses the first uplink carrier to perform uplink transmission (see, based on the received DCI/control information, the UE transmits using over the uplink carrier, section 0085-0087);  and the method further comprises: receiving, by the terminal device, second information sent by the network device (noted: the UE receives downlink signals via DCI which triggers transmission over a component carrier by the UE, section 086-0087), wherein the second information is used to activate or configure the see, the UE transmits  on the uplink carrier, section 0086-0087, 0097-0098). 
  
	Regarding claim 9, LIU ‘419 discloses the method according to claim 8, wherein the first information is carried in downlink control information DCI (see, DCI messages used to signal SRS configuration parameter, section 0083, 0086-0087, 0096). 

	Regarding claim 11, LIU ‘419 discloses the method according to claim 8, wherein the uplink transmission is PUCCH transmission or PUSCH transmission (see, the transmission of uplink signals on the PUCCH or PUSCH, section 0013).
 
	Regarding claim 12, LIU ‘419 discloses the method according to claim 6, wherein the first information is carried in information about a sounding reference signal SRS (see, higher-layer signaling embedded within the control information indicating SRS configuration, section 0117); and the first information indicates that the terminal device uses the first uplink carrier to transmit the SRS (see, the UE transmits SRS symbol over the current component carrier, section 0078). 
 
	Regarding claim 13, LIU ‘419 discloses the method according to claim 12, wherein the first information is carried in SRS configuration information for semi-statically configuring the SRS;  or the first information is carried in a trigger message for dynamically triggering the SRS (see, SRS triggers/triggering of SRS transmission, section 0092, 0117).

	Regarding claim 14, LIU ‘419 discloses the method according to claim 6, wherein the first information is carried in a command (see, activation message, section 0116) used for ee, adjustment of a period SRS transmission schedule in response to activation of a component carrier, section 0116).

	Regarding claim 15,  LIU ‘419 discloses the method according to claim 14, wherein the first information is carried in a field comprised in the command used for adjusting timing (see, adjustment of a period SRS transmission schedule in response to activation of a component carrier, section 0116);  or the first information is indicated by processing information of a physical layer channel used to carry the command used for adjusting timing (see, activation message in control message (i.e., DCI, RRC signaling), section 0116).
 
	Regarding claim 16, LIU ‘419 discloses the method, wherein the plurality of uplink carriers that can be used for the terminal device respectively belong to a plurality of 
different frequency bands (see, fig. 2, fig. 32, uplink carriers (frequency bands 1 to frequency bands 9) from the component carriers that can be used by UE, section 0098-0099).
 
	Regarding claim 17, LIU ‘419 discloses the method according to claim 16, wherein a frequency band to which the first uplink carrier belongs is lower than frequency bands to which other uplink carriers belong (see, component carrier having  a lower sub-carrier frequency than the component carrier 1542, the component  carrier is made uplink carriers and downlink carriers, the UE transmits on the uplink carrier, section 0098-0099).
 
	Regarding claim 18, LIU et al (US 2017/0302419 A1) discloses a network device (see, uplink carrier switching configuration based on the uplink carrier aggregation capabilities of the UE, section 0096-0097, 0154, 0159-0161-fast carrier switching between component carriers) performed at a network device (see, the base station that send downlink control information to the UE in relation uplink carrier switching, section 0096-0098), comprising a processor (fig. 55-fig. 56, processor 5504, section 0539-0542), memory (fig. 55 to fig. 56, memory 5506 coupled to the memory, section 0539-0542), and a transceiver (fig. 2, fig. 55 to 0fig. 56, base station 220, the base station includes transceiver coupled to processor and memory, section 0539-0542), wherein the processor, the memory (fig. 55 to fig. 56, processing system which can be of UE, see, processor 5504 which is coupled to memory 5506, section 0539-0541), and the transceiver  (fig. 55 to fig. 56, transceiver 5600, section 0539-0542) communicate with each other through internal connection channels (section 0139, 0146-communications over downlink and uplink channels) to enable the network device (fig. 38, fig. 55 to fig. 56, the base station which communicates with the mobile station over different component carriers, section 0140) to: determine a first uplink carrier (see, the base station which selects which component carriers that can be used for downlink and uplink data transmission, section 0101, 0114), wherein the first uplink carrier is one of a plurality of uplink carriers that can be used for a terminal device (see, uplink signals over the component carriers, section 0082, noted: in the carrier aggregation, there are UL carriers by virtue of the uplink transmissions, fig. 2, Uplink Component Carriers made up of frequency bands f1-f9, section 0080-0082);  and send first information to the terminal device, wherein the first information indicates that the terminal device uses or can use the first uplink carrier (see, confirmation information/DCI messages, RRC signaling message, based upon which, uplink carrier/component carrier is used for uplink transmission, section 0083, 0086-0087, 0096-0098) to perform uplink transmission or processes the first uplink carrier (see, the UE transmits SRS symbol over the current component carrier/transmitting of uplink signal over first component carrier, section 0078, 0086-0087,0097-0098). 

Regarding claim 19, LIU ‘419 discloses the network device, wherein the first information is carried in a command (see, activation message, section 0116) used for adjusting timing or is carried in transmission of a command used for adjusting timing (see, the UE uses TA adjustment value when transmitting uplink signals (SRS), section 0129), and the first information is used to indicate adjustment of timing for the first uplink carrier (see, adjustment  a period SRS transmission schedule in response to activation of a component carrier, section 0116).
 
	Regarding claim 20, LIU ‘419 discloses the network device according to claim 19, wherein the first information is carried in a field comprised in the command used for adjusting timing; or the first information is indicated by processing information of a physical layer channel used to carry the command used for adjusting timing (see, activation message in control message (i.e., DCI, RRC signaling), section 0116).
 
	Regarding claim 21, LIU et al (US 2017/0302419 A1) discloses a terminal device (see, uplink carrier switching configuration based on the uplink carrier aggregation capabilities of the UE, section 0096-0097, 0154, 0159-0161-fast carrier switching between component carriers), comprising a processor (fig. 55 to fig. 56, processing system which can be of UE or base station, see, processor 5504 which is coupled to memory 5506, section 0539-0541), a memory (fig. 55 to fig. 56, processing system which can be of UE or base station, see, processor 5504 which is coupled to memory 5506, section 0539-0541),, and a transceiver (fig. 2 , fig. 55-fig. 56, transceiver 5600, section 0539-0542), wherein the processor (fig. 55 to fig. 56, processing system which can be of UE, see, processor 5504 which is coupled to memory 5506, section 0539-0541), the memory (fig. 55 to fig. 56, memory 5506 which includes non-transitory computer readable medium, section 0539-0542), and the transceiver communicate with each other through internal section 0139, 0146-communications over downlink and uplink channels) to enable the terminal device to (fig. 38, fig. 55 to fig. 56, the base station which communicates with the mobile station over different component carriers, section 0140): receive first information (see, the UE which is instructed to transmit SRS over component carriers in a set of aggregated component carriers, section 0114); sent by a network device (see, control signal/DCI/RRC signaling messages by the base station to the UE/configuration of the UE in relation to component carriers, section 0011, 0013, 0083, 0086-0087, 0096-0097+), wherein the first information (see, confirmation information/DCI messages, RRC signaling message, based upon which, uplink carrier/component carrier is used for uplink transmission, section 0083, 0086-0087, 0096-0098) indicates that the terminal device uses or can use a first uplink carrier to perform uplink transmission or processes a first uplink carrier (see, the UE which is instructed to transmit SRS over component carriers in a set of aggregated component carriers, section 0114), and the first uplink carrier is one of a plurality of uplink carriers that can be used for the terminal device (see, uplink signals over the component carriers, section 0082, noted: in the carrier aggregation, there are UL carriers by virtue of the uplink transmissions, fig. 2, Uplink Component Carriers made up of frequency bands f1-f9, section 0080-0082);  and based on the first information, use or select to use the first uplink carrier to perform uplink transmission or process the first uplink carrier (see, the UE transmits SRS symbol over the current component carrier based on the configuration information/DCI messages or RRC signaling, section 0078, 0086-0087, 0097-0098). 
 
	Regarding claim 22, LIU ‘419 discloses the terminal device, wherein the terminal device is further enabled to: receive the first information sent by the network device by using high layer signaling (See, higher-layer signaling in RRC signaling, section 0083, 0096). 
  
	Regarding claim 23, LIU ‘419 discloses the terminal device according to claim 21, wherein the first information indicates that the terminal device uses the first uplink carrier to perform uplink transmission (see, based on the received DCI/control information/configuration information, the UE transmits using over the uplink carrier, section 0085-0087), and the terminal device is further enabled to: receive 
second information sent by the network device (noted: the UE receives downlink signals via DCI which triggers transmission over a component carrier by the UE, section 086-0087), wherein the second information is used to activate or configure the first uplink carrier for the terminal device;  and activate or configure the first uplink carrier (see, the UE transmits  on the uplink carrier, section 0086-0087, 0097-0098). 

	Regarding claim 24, LIU ‘419 discloses the terminal device according to claim 23, wherein the first information is carried in downlink control information DCI (see, DCI messages used to signal SRS configuration parameter, section 0083, 0086-0087). 

	Regarding claim 26, LIU ‘419 discloses the terminal device, wherein the uplink transmission is PUCCH transmission or PUSCH transmission (see, the transmission of uplink signals on the PUCCH or PUSCH, section 0013).

	Regarding claim 27, LIU ‘419 discloses the terminal device, wherein the first information is carried in information about a sounding reference signal SRS; and the first information indicates that the terminal device uses the first uplink carrier to 
transmit the SRS (see, higher-layer signaling embedded within the control information indicating SRS configuration, section 0117).
 
	Regarding claim 28, LIU ‘419 discloses the terminal device according to claim 27, wherein the first information is carried in SRS configuration information for semi-statically configuring the SRS; or the first information is carried in a trigger message for dynamically 
triggering the SRS (see, SRS triggers/triggering of SRS transmission, section 0092, 0117).

	Regarding claim 29, LIU ‘419 discloses the terminal device according to claim 21, wherein the plurality of uplink carriers that can be used for the terminal device respectively belong to a plurality of different frequency bands (see, fig. 2, fig. 32, uplink carriers (frequency bands 1 to frequency bands 9) from the component carriers that can be used by UE, section 0098-0099).

	Regarding claim 30, LIU ‘419 discloses the terminal device according to claim 29, wherein a frequency band to which the first uplink carrier belongs is lower than frequency bands to which other uplink carriers belong (see, component carrier having  a lower sub-carrier frequency than the component carrier 1542, the component  carrier is made uplink carriers and downlink carriers, the UE transmits on the uplink carrier, section 0098-0099).

5.	Claims 5, 10, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior arts either singularly or in combination fails to reasonably anticipate or render obvious “determining, by the network device, a second uplink carrier in the plurality of uplink carriers that can be used for the terminal device;  and sending, by the network device, 
third information to the terminal device, wherein the third information indicates that the terminal device uses the second uplink carrier to perform uplink transmission, wherein the first information and the third information are sent respectively in different scheduling processes of performing scheduling for the terminal device after the first uplink carrier is activated or configured” as recited in claim 5.
third information sent by the network device, wherein the third information indicates that the terminal device uses a second uplink carrier to perform uplink transmission, and the second uplink carrier is a link carrier other than the first uplink carrier of the plurality of uplink carriers;  and using, by the network device based on the third information, the second uplink carrier to perform uplink transmission, wherein the first information and the third information are transmitted respectively in different scheduling processes of performing scheduling for the terminal device after the first uplink carrier is activated or configured” as recited in claim 10, 25.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
	Fong et al  (US 2013/0010619 A1) disclose switching from component carrier to another component carrier (section 0013, 0046, 0139-0149, 0157).
Sorrentino et al (US 2012/0275393 A1) discloses Sounding Reference Signal transmitted on selected uplink carrier (section 0011-0014, 0024 -0025-0049, 0069-0074+).
RICO ALVARINO et al (US 2017/0332370 A1) discloses switching of component carriers for uplink reference signal (Sounding Reference Signals and switching time between different component carriers (section 0002, 0007, 0009, 0032-0042, 042-0045, 0085-0113, 0119 0133).  
YAN et al (US 2016/0119930 A1) discloses activating and deactivating state of carrier, carrier aggregation (section 0119, 0169, 0274, 0311, 0403, 0436, 0500, 0554, 0572, 0594, 0616, 0683, 0711, 0796, 0829, 0908, 0926).
	Park et al (US 10,455,635 B2) discloses activation of carrier scheduling associated with UL component carrier and DL component carrier sets (col. 13, line 30 to col. 17, line 53).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473